Title: To John Adams from Samuel Purviance Jr., 18 September 1776
From: Purviance, Samuel
To: Adams, John


     
      Sir
      Baltimore 18 Septr. 1776
     
     I hope youle excuse the Liberty of this Adress from a Stranger, which I presume to take on the Strength of my Brothers Acquaintance with you, And he at present is from home.
     The Bearer John Sterrit Esqr. my good Freind and Neighbor is Jointly with myself and some other Freinds Interested in the Privateer Enterprize of this Port, Capt. Campbel, who has sent in a Valuable Prize to Dartmouth in N. E. but as appears from the Prize Masters Letter to One of the Owners which Mr. Sterrit will shew you, Capt. Campbel neglected to put a Copy of his Commission on board, and besides had taken all the Prizes Papers on board his own Vessel. The Reason of this may easily be collected from the Prize Masters Letter, as Capt. Campbel intended to follow the Prize immediately to the Eastern Shore of this State. From the Aforementiond Circumstances theres a possibility of some difficulties arising about the Prize, which The Owners woud wish to take every rational Means of obviating. For this purpose we have dispatchd an Express after my Brother who yesterday set out for Chincotegue where we have heard of Captn. Campbels Arrival with several other Prizes; to procure the Prizes Papers to be sent after Mr. Sterrit who is directed to take a Copy of Captn. Campbels Commission from Congress where it was taken out. Shoud there be any Necessity for your Assistance in getting this done, I hope youle be so oblig­ing as to render it. But what I woud principally request of you is, the favor of a Line to some of your Freinds at Boston who can serve Mr. Sterrit shoud our Claim be litigated. Of several Correspondents which My Brother and I had there, I have no Certainty where any of them are save Mr. Black who is at Philadelphia.
     I have taken the Liberty of writing by Mr. Sterrit to your Freind Mr. Saml. Adams with whom I had the pleasure of Corresponding some times, but suppose his being there is uncertain.
     I cannot introduce to you a more firm Freind to his Country than Mr. Sterrit, who woud gladly have Marchd as a Volunteer to New York, coud he have engaged the whole or the Majority of the Indepent Company of this Place whereof he is Captain to have gone with him. His Brother a Youth of 19 Years who is now a Prisoner at Long Island Commanded the Company whereof he is First Lieutenant, with remarkable Bravery. He is One of the most hopeful Young men I know.
     Mr. Sterrit is accompanied by Capt. Nathl. Smith Commander of the First Artillery Company of this State, And Commander of Fort  River, an excellent Officer, and worthy Man. He tells me he was formerly of your Acquaintance. He is certainly no Dishonor to your Country from whence he came. Pardon this freedom and believe me to be with great Respect for your Person and Character, Sir Your very hble. Servt.
     
      Saml Purviance Junr.
     
    